Exhibit 10.22

PEOPLE’S UNITED FINANCIAL, INC.

2014 LONG-TERM INCENTIVE PLAN

1. Purpose and Effective Date.

(a) Purpose. The People’s United Financial, Inc. 2014 Long-Term Incentive Plan
has two complementary purposes: (i) to attract and retain outstanding
individuals to serve as directors, officers and employees and (ii) to increase
shareholder value. This Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, or receive monetary payments, on the terms that this Plan
provides.

(b) Effective Date. This Plan will become effective on April 17, 2014 (the
“Effective Date”). Awards may be granted under this Plan on and after the
Effective Date.

(c) Prior Plans. If the Company’s shareholders approve this Plan, then the
People’s United Financial, Inc. 2008 Long-Term Incentive Plan, the People’s
United Financial, Inc. 2007 Recognition and Retention Plan, and the 2007
People’s United Financial, Inc. Stock Option Plan (collectively, the “Prior
Plans”) will terminate on the date of such shareholder approval, and no new
awards will be granted under the Prior Plans after their termination date;
provided that the Prior Plans will continue to govern awards outstanding as of
the date of the Prior Plans’ termination and such awards shall continue in force
and effect until fully distributed or terminated pursuant to their terms.

2. Definitions. Capitalized terms used in this Plan have the meanings given
below. Additional defined terms are set forth in other sections of this Plan.

(a) “10% Shareholder” means an Eligible Employee who, as of the date an ISO is
granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary corporation.

(b) “Administrator” means the Committee.

(c) “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

(d) “Affiliated Company” or “Affiliated Companies” shall include any company or
companies controlled by, controlling or under common control with the Company;
provided that when determining when a Participant has experienced a separation
from service for purposes of the Plan, control shall be determined pursuant to
Code Sections 414(b) or (c), except that the phrase “at least 50 percent” shall
be used in place of the phrase “at least 80 percent” in each place it appears in
the regulations thereunder.

(e) “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Deferred
Stock Rights, Dividend Equivalent Units, a Long-Term Incentive Award, or any
other type of award permitted under the Plan.

(f) “Bank” means People’s United Bank, a federally chartered savings bank, or
any successor thereto.

(g) “Beneficial Ownership” (or derivatives thereof) shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means (1) if the Participant is subject to an employment agreement
with the Company or an Affiliate that contains a definition of “cause”, such
definition, or (2) otherwise, except as otherwise determined by the
Administrator and set forth in an Award agreement, any of the following as
determined by the Administrator: (A) violation of the provisions of any
employment agreement, non-competition agreement, confidentiality agreement, or
similar agreement with the Company or an Affiliate, or the Company’s or an
Affiliate’s code of ethics, as then in effect, (B) conduct rising to the level
of gross



--------------------------------------------------------------------------------

negligence or willful misconduct in the course of employment with the Company or
an Affiliate, (C) commission of an act of dishonesty or disloyalty involving the
Company or an Affiliate, (D) violation of any federal, state or local law in
connection with the Participant’s employment or service, or (E) breach of any
fiduciary duty to the Company or an Affiliate.

(j) “Change in Control” means the first to occur of the following events:

(1) the consummation of a reorganization, merger or consolidation of the Company
with one or more other Persons, other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by Persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by Persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(2) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any Person or by any
Persons acting in concert;

(3) a complete liquidation or dissolution of the Company;

(4) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board do not belong to any of the following groups:

(A) individuals who were members of the Board on the Effective Date; or

(B) individuals who first became members of the Board after the Effective Date
either:

(i) upon election to serve as a member of the Board by affirmative vote of at
least two-thirds of the members of such board, or of a nominating committee
thereof, in office at the time of such first election; or

(ii) upon election by the shareholders of the Company to serve as a member of
such board, but only if nominated for election by affirmative vote of at least
two-thirds of the members of the Board, or of a nominating committee thereof, in
office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the board;



--------------------------------------------------------------------------------

(5) any event which would be described in section 2(j)(1), (2), (3), or (4) if
the term “Bank” were substituted for the term “Company” and the term “board of
directors of the Bank” were substituted for the term “Board” therein.

In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them.

Notwithstanding the foregoing, for purposes of an Award (1) that provides for
the payment of deferred compensation that is subject to Code Section 409A or
(2) with respect to which the Company permits a deferral election, the
definition of Change in Control herein shall be deemed amended to conform to the
requirements of Code Section 409A to the extent necessary for the Award and
deferral election to comply with Code Section 409A.

(k) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(l) “Commission” means the United States Securities and Exchange Commission or
any successor agency.

(m) “Committee” means the Compensation, Nominating and Governance Committee of
the Board (or a successor committee with the same or similar authority with
respect to the Plan), or such other committee of the Board designated by the
Board to administer the Plan and composed of no fewer than two directors, each
of whom is a “non-employee director” within the meaning of Rule 16b-3 and an
“outside director” within the meaning of Code Section 162(m)(4)(C); provided
that if no such committee shall be in existence at any time, the functions of
the Committee shall be carried out by the Board.

(n) “Common Stock” means the Company’s common stock, par value $0.01 per share.

(o) “Company” means People’s United Financial, Inc., a Delaware corporation, or
any successor thereto.

(p) “Deferred Stock Right” means the right to receive Stock or Restricted Stock
at some future time.

(q) “Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an officer or an employee of the Company or an
Affiliate.

(r) “Disability” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, any physical or mental impairment which
qualifies Participant for disability benefits under the applicable long-term
disability plan maintained by the Company or, if no such plan applies, which
would qualify Participant for disability benefits under the Federal Social
Security System.

(s) “Dividend Equivalent Unit” means the right to receive a payment, in cash or
property, equal to the cash dividends or other distributions paid with respect
to a Share.

(t) “Eligible Director” means a Non-Employee Director.

(u) “Eligible Employee” means any officer or other employee of the Company or of
any Affiliate, or any individual that the Company or an Affiliate has engaged to
become an officer or employee.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(w) “Excluded Items” means any gains or losses from the sale of assets outside
the ordinary course of business; any gains or losses from discontinued
operations; any extraordinary gains or losses; the effects of accounting
changes; any unusual, nonrecurring, transition, one-time or similar items or
charges; the diluted impact of goodwill on acquisitions; and any other items
specified by the Administrator; provided that, for



--------------------------------------------------------------------------------

Awards intended to qualify as performance-based compensation under Code
Section 162(m), the Administrator shall specify the Excluded Items in writing at
the time the Award is made unless, after application of the Excluded Items, the
amount payable under the Award is reduced.

(x) “Fair Market Value” means, per Share on a particular date: (i) the mean
between the high and low selling prices at which Shares are traded on the
principal securities exchange (as that term is used in Section 6 of the Exchange
Act) on which the Shares are traded on such date or, if Shares are not traded on
such exchange on that date, the mean between the high and low selling prices at
which Shares were traded on such exchange on the most recent day on which Shares
were so traded; (ii) if the Shares are not listed or admitted to trading on any
such exchange, and prices of trades in Shares are regularly reported by the
National Association of Securities Dealers Automated Quotations System, the mean
between the high and low selling prices for Shares on such date as reported by
such system, or, if no high or low selling prices for Shares are reported by
such system for such date, then the mean between the high and low selling prices
for Shares reported by such system for the most recent day in respect of which
both high and low selling prices are quoted; or (iii) if neither subsection
(i) or (ii) is applicable, the price determined by the Administrator. The
Administrator also shall establish the Fair Market Value of any other property.
If an actual sale of a Share occurs on the market, then the Company may consider
the sale price to be the Fair Market Value of such Share.

(y) “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved, and shall include “Long-Term Incentive Awards”
as described in Section 10.

(z) “Incentive Stock Option” or “ISO” mean an Option that meets the requirements
of Code Section 422.

(aa) “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(bb) “Participant” means an individual selected by the Administrator to receive
an Award.

(cc) “Performance Awards” means a Performance Share and Performance Unit, and
any Award of Restricted Stock, Restricted Stock Units or Deferred Stock Rights
the payment or vesting of which is contingent on the attainment of one or more
Performance Goals.

(dd) “Performance Goals” means the following categories (in all cases after
taking into account any Excluded Items, as applicable), including in each case
any measure based on such category:

 

  (i) Earnings per share.

 

  (ii) Core earnings per share.

 

  (iii) Return on assets.

 

  (iv) Return on equity.

 

  (v) Price earnings ratio.

 

  (vi) Total shareholder return.

 

  (vii) Book value.

 

  (viii) Stock price performance.

 

  (ix) Net income.

 

  (x) Operating income.

 

  (xi) Efficiency ratio.

 

  (xii) Loan growth.

 

  (xiii) Deposit growth.

 

  (xiv) Core deposit growth.

 

  (xv) Asset quality.

 

  (xvi) Net interest margin.

 

  (xvii) Non-interest income.

 

  (xviii) Non-interest expense.

 

  (xix) Expenses as a percentage of assets.

The Performance Goals may be measured (A) for the Company on a consolidated
basis, (B) for any one or more Affiliates or divisions of the Company and/or
(C) for any other business unit or units of the Company or an Affiliate as
defined by the Administrator at the time of selection.



--------------------------------------------------------------------------------

In addition, the Administrator may designate other categories, including
categories involving individual performance and subjective targets, not listed
above (A) with respect to Awards that are not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m) or
(B) to the extent that the application of such categories results in a reduction
of the maximum amount otherwise payable under the Award.

Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
and/or percentages) in the particular criterion or achievement in relation to a
peer group or other index. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).

(ee) “Performance Shares” means the right to receive Shares (including
Restricted Stock) to the extent Performance Goals are achieved.

(ff) “Performance Unit” means the right to receive a payment valued in relation
to a unit that has a designated dollar value or the value of which is equal to
the Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved.

(gg) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(hh) “Plan” means this People’s United Financial, Inc. 2014 Long-Term Incentive
Plan, as may be amended from time to time.

(ii) “Restriction Period” means the length of time established relative to an
Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.

(jj) “Restricted Stock” means a Share that is subject to a risk of forfeiture or
a Restriction Period, or both a risk of forfeiture and a Restriction Period.

(kk) “Restricted Stock Unit” means the right to receive a payment equal to the
Fair Market Value of one Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

(ll) “Retirement” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, (1) in the case of an Eligible Employee,
termination of all service for the Company and its Affiliates as an employee at
or after age 65, and (b) in the case of an Eligible Director, termination of all
service for the Company and its Affiliates as a voting member of the Board after
the attainment of the latest age at which such Eligible Director is eligible for
election or appointment as a voting member of the Board under the Company’s
Certificate of Incorporation or Bylaws. In the case of any individual who comes
within the scope of both subsections (1) and (2) of the foregoing sentence,
Retirement will be deemed to have occurred at the earliest possible date.

(mm) “Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.

(nn) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(oo) “Share” means a share of Stock.

(pp) “Stock” means the Common Stock of the Company.



--------------------------------------------------------------------------------

(qq) “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.

(rr) “Stock Unit” means a right to receive a payment equal to the Fair Market
Value of one Share.

(ss) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.

(tt) “Unrestricted Shares” means Shares issued under the Plan that are not
subject to either a risk of forfeiture or a Restriction Period.

3. Administration.

(a) Administration. The Administrator shall administer this Plan. In addition to
the authority specifically granted to the Administrator in this Plan, the
Administrator has full discretionary authority to administer this Plan and all
Awards, including but not limited to the authority to: (i) interpret the
provisions of this Plan and any Award agreement; (ii) prescribe, amend and
rescind rules and regulations relating to this Plan; (iii) correct any defect,
supply any omission, or reconcile any inconsistency in this Plan, any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding the above statement or any other provision of the Plan, the
Committee shall have no discretion to increase the amount, once established, of
compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Committee may decrease the
amount of compensation a Participant may earn under such an Award.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no such delegation
is permitted with respect to Stock-based Awards made to Section 16 Participants
or Awards made to Participants subject to Code Section 162(m) at the time any
such delegated authority or responsibility is exercised unless the delegation is
to another committee of the Board consisting entirely of directors who are
“non-employee directors” within the meaning of Rule 16b-3 and “outside
directors” within the meaning of Code Section 162(m)(4)(C); and provided further
that any authority delegated to an officer of the Company shall be limited to
the authority to approve the grant of an Award. If the Board or the Committee
has made such a delegation, then all references to the Administrator in this
Plan include such other committee or one or more officers to the extent of such
delegation.

(c) Indemnification. The Company will indemnify and hold harmless each member of
the Board and the Committee, and each officer or member of any other committee
to whom a delegation under Section 3(b) has been made, as to any acts or
omissions with respect to this Plan or any Award to the maximum extent that the
law and the Company’s certificate of incorporation and by-laws permit.

4. Eligibility. The Administrator (to the extent of its authority) may designate
any of the following as a Participant from time to time: any officer or other
employee of the Company or its Affiliates or any individual that the Company or
an Affiliate has engaged to become an officer or employee; and any Eligible
Director. The Administrator’s designation of a Participant in any year will not
require the Administrator to designate such person to receive an Award in any
other year. No individual shall have any right to be granted an Award, even if
an Award was granted to such individual at any prior time, or if a
similarly-situated individual is or was granted an Award under similar
circumstances.



--------------------------------------------------------------------------------

5. Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of Incentive Stock Options. Awards
may be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth in Section 16(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate).

6. Shares Reserved under this Plan.

(a) Plan Reserve. Subject to adjustment as provided in Section 17, an aggregate
of 34,000,000 Shares are reserved for issuance under this Plan. The Shares
reserved for issuance may be either authorized and unissued Shares or Shares
reacquired at any time and now or hereafter held as treasury stock. The
aggregate number of Shares reserved under this Section 6(a) shall be depleted by
one Share for each Share subject to an Option or SAR (that will be settled in
Shares), and the aggregate number of Shares reserved under this Section 6(a)
shall be depleted by 5.32 Shares for each Share subject to an Award other than
an Option or SAR. For purposes of determining the aggregate number of Shares
reserved for issuance under this Plan, any fractional Share shall be rounded to
the next highest full Share.

(b) [Reserved].

(c) Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares (or payment of cash in
lieu of the issuance of Shares, in the case of SARs) under the Award (whether
due currently or on a deferred basis), (ii) it is determined during or at the
conclusion of the term of an Award that all or some portion of the Shares with
respect to which the Award was granted will not be issuable on the basis that
the conditions for such issuance will not be satisfied, (iii) Shares are
forfeited under an Award or (iv) Shares are issued under any Award and the
Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, then such Shares shall be recredited to the Plan’s
reserve (in the same number as they depleted the reserve) and may again be used
for new Awards under this Plan, but Shares recredited to the Plan’s reserve
pursuant to clause (iv) may not be issued pursuant to Incentive Stock Options.
Notwithstanding the foregoing, in no event shall the following Shares be
recredited to the Plan’s reserve: Shares tendered in payment of the exercise
price of an Option; Shares withheld to satisfy federal, state or local tax
withholding obligations; Shares purchased by the Company using proceeds from
Option exercises; and in the case of Stock Appreciation Rights that were settled
in cash, Shares that would (but for the payment of cash) have been issued in
settlement of such Stock Appreciation Rights.

(d) Participant Limitations. Subject to adjustment as provided in Section 17, no
Participant may be granted Awards that could result in such Participant:

(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 1,000,000 Shares during any fiscal year of the Company;

(ii) receiving Awards of Restricted Stock (including any dividends paid thereon)
and/or Restricted Stock Units (including any associated Dividend Equivalent
Units) and/or Deferred Stock Rights (including any associated Dividend
Equivalent Units) relating to more than 500,000 Shares during any fiscal year of
the Company;

(iii) receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
500,000 Shares during any fiscal year of the Company;

(iv) receiving Awards of Performance Units the value of which is not based on
the Fair Market Value of Shares that would pay more than $5,000,000 during any
fiscal year of the Company;

(v) receiving other Stock-based Awards pursuant to Section 12 relating to more
than 500,000 Shares during any fiscal year of the Company; or

(vi) receiving a Long-Term Incentive Award in any fiscal year of the Company
that would pay more than $5,000,000.

In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.



--------------------------------------------------------------------------------

7. Options. Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to:

(a) Whether the Option is an Incentive Stock Option or a “nonqualified stock
option” which does not meet the requirements of Code Section 422;

(b) The number of Shares subject to the Option;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The exercise price, which may not be less than the Fair Market Value of the
Shares subject to the Option as determined on the date of grant; provided that
an Incentive Stock Option granted to a 10% Shareholder must have an exercise
price at least equal to 110% of the Fair Market Value of the Shares subject to
the Option as determined on the date of grant;

(e) The terms and conditions of exercise, including the manner and form of
payment of the exercise price; provided that if the aggregate Fair Market Value
of the Shares subject to all ISOs granted to a Participant (as determined on the
date of grant of each such Option) that become exercisable during a calendar
year exceeds the dollar limitation set forth in Code Section 422(d), then such
ISOs shall be treated as nonqualified stock options to the extent such
limitation is exceeded; and

(f) The term; provided that each Option must terminate no later than ten
(10) years after the date of grant and each Incentive Stock Option granted to a
10% Shareholder must terminate no later than five (5) years after the date of
grant.

In all other respects, the terms of any Incentive Stock Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.

8. Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to:

(a) Whether the SAR is granted independently of an Option or relates to an
Option;

(b) The number of Shares to which the SAR relates;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant;

(e) The terms and conditions of exercise or maturity;

(f) The term, provided that each SAR must terminate no later than ten (10) years
after the date of grant; and

(g) Whether the SAR will be settled in cash, Shares or a combination thereof.

If an SAR is granted in relation to an Option, then, unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related Option. Upon exercise of any number of
SARs, the number of Shares subject to the related Option shall be reduced
accordingly and such Option may not be exercised with respect to that number of
Shares. The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.

9. Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Deferred Stock Rights, Performance
Shares or Performance Units, including but not limited to:

(a) The number of Shares and/or units to which such Award relates;



--------------------------------------------------------------------------------

(b) Whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies;

(c) The Restriction Period with respect to Restricted Stock or Restricted Stock
Units and the period of deferral for Deferred Stock Rights;

(d) The performance period for Performance Awards;

(e) With respect to Performance Units, whether to measure the value of each unit
in relation to a designated dollar value or the Fair Market Value of one or more
Shares; and

(f) With respect to Restricted Stock Units and Performance Units, whether to
settle such Awards in cash, in Shares, or a combination thereof.

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Stock, Deferred Stock Rights or Restricted
Stock Units are met and the Restriction Period expires, ownership of the Stock
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Stock Units are paid in cash, then the payment shall be made to
the Participant after all applicable restrictions lapse and the Restriction
Period expires.

10. Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or (for Awards not intended to qualify as performance-based
compensation within the meaning of Code Section 162(m)) Retirement, or such
other circumstances as the Administrator may specify; and (b) the performance
period must relate to a period of more than one fiscal year of the Company.

11. Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award be made currently
or credited to an account for the Participant that provides for the deferral of
such amounts until a stated time; provided that Dividend Equivalent Units that
relate to Performance Awards that are contingent on the achievement of a
Performance Goal at the time the cash dividend or other distribution is paid
with respect to a Share shall also be contingent on the achievement of such
Performance Goal and shall not be paid until such Performance Goal is achieved;
and (c) the Award will be settled in cash or Shares; provided that Dividend
Equivalent Units may be granted only in connection with a “full-value Award.”
For this purpose, a “full-value Award” includes Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units (valued in relation to a
Share), Deferred Stock Rights and any other similar Award under which the value
of the Award is measured as the full value of a Share, rather than the increase
in the value of a Share (i.e., Awards other than Options or SARs).

12. Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of Unrestricted Shares (which may be awarded in lieu of
cash compensation to which a Participant is otherwise entitled, in exchange for
cancellation of a compensation right, as a bonus, upon the attainment of
Performance Goals or otherwise) or rights to acquire Stock from the Company. The
Administrator shall determine all terms and conditions of the Award, including
but not limited to, the time or times at which such Awards shall be made, and
the number of Shares to be granted pursuant to such Awards or to which such
Award shall relate; provided that any Award that provides for purchase rights
shall be priced at 100% of Fair Market Value on the date of grant of the Award;
and provided further that the date of grant cannot be prior to the date the
Administrator takes action to approve the Award.



--------------------------------------------------------------------------------

13. Effect of Termination on Awards. The Administrator shall have the discretion
to determine, at the time an Award is made to a Participant or any time
thereafter, the effect of the Participant’s termination of employment or service
with the Company and its Affiliates on the Award.

14. Transferability.

(a) Restrictions on Transfer. No Award (other than Unrestricted Shares), and no
right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution, unless and to the extent the Administrator allows a
Participant to: (i) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (ii) transfer an Award.

(b) Restrictions on Exercisability. Each Award, and each right under any Award,
shall be exercisable during the lifetime of the Participant only by such
individual or, if permissible under applicable law, by such individual’s
guardian or legal representative.

15. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. Unless the Board or Committee earlier terminates this Plan
pursuant to Section 15(b), this Plan will terminate on the date all Shares
reserved for issuance have been issued. If the term of this Plan extends beyond
ten (10) years from the Effective Date, no Incentive Stock Options may be
granted after such time unless the shareholders of the Company have approved an
extension of this Plan for such purpose.

(b) Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
or 6(b) or the limits set forth in Section 6(d) (except as permitted by
Section 17), (B) an amendment to materially expand the group of individuals that
may become Participants, or (C) an amendment that would diminish the protections
afforded by Section 15(e).

(c) Amendment, Modification, Cancellation and Disgorgement of Awards.

(i) Subject to the requirements of the Plan, including the limitations of
Section 15(e), the Administrator may modify, amend or cancel any Award or waive
any restrictions or conditions applicable to any Award or the exercise of the
Award, provided that any modification or amendment that materially diminishes
the rights of the Participant, or the cancellation of the Award, shall be
effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of Section 17 or as
follows: (A) to the extent the Administrator deems such action necessary to
comply with any applicable law or the listing requirements of any principal
securities exchange or market on which the Shares are then traded; (B) to the
extent the Administrator deems necessary to preserve favorable accounting or tax
treatment of any Award for the Company; or (C) to the extent the Administrator



--------------------------------------------------------------------------------

determines that such action does not materially and adversely affect the value
of an Award or that such action is in the best interest of the affected
Participant or any other person(s) as may then have an interest in the Award.
Notwithstanding the foregoing, unless determined otherwise by the Administrator,
any such amendment shall be made in a manner that will enable an Award intended
to be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.

(ii) Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to (A) any recoupment, clawback, equity
holding, stock ownership or similar policies adopted by the Company from time to
time and (B) any recoupment, clawback, equity holding, stock ownership or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time.

(iii) Unless the Award agreement specifies otherwise, the Administrator may
cancel any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.

(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.

(e) Repricing, Substitution and Backdating Prohibited. Notwithstanding anything
in this Plan to the contrary, and except for the adjustments provided in
Section 17, neither the Administrator nor any other person may (i) amend the
terms of outstanding Options or SARs to reduce the exercise price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise price that is less than the exercise price
of the original Options or SARs, or otherwise substitute Options or SARs for
outstanding Options or SARs if the substitute Options or SARs would have an
exercise price that is less than the exercise price of the original Options or
SARs; or (iii) cancel outstanding Options or SARs with an exercise price above
the current Share price in exchange for cash or other securities. In addition,
the Administrator may not make a grant of an Option or SAR with a grant date
that is effective prior to the date the Administrator takes action to approve
such Award.

(f) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

16. Taxes.

(a) Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares; provided that the amount to be withheld may not
exceed the total minimum federal, state and local tax withholding obligations
associated with the transaction to the extent needed for the Company to avoid an
accounting charge. If an election is provided, the election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Committee requires. In any case, the Company may defer making
payment or delivery under any Award if any such tax may be pending unless and
until indemnified to its satisfaction.



--------------------------------------------------------------------------------

(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.

(c) Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Participant makes
such an election.

17. Adjustment Provisions; Change in Control.

(a) Adjustment of Shares. If: (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6)
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award. In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). However, in each case,
with respect to Awards of Incentive Stock Options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. In any event, previously
granted Options or SARs are subject only to such adjustments as are necessary to
maintain the relative proportionate interest the Options and SARs represented
immediately prior to any such event and to preserve, without exceeding, the
value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change in Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

(b) Change in Control. If the Participant has in effect an employment,
retention, change in control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change in Control on the
Participant’s Awards, then such agreement shall control. In all other cases,
unless provided otherwise in an Award agreement or by the Administrator prior to
the date of the Change in Control, in the event of a Change in Control, then
immediately prior to the date of the Change in Control:

(i) Each Option or SAR that is then held by a Participant who is employed by or
in the service of the Company or an Affiliate shall become immediately and fully
vested, and, unless otherwise determined by the Board or Committee, all Options
and SARs shall be cancelled on the date of the Change in Control in exchange for
a cash payment equal to the excess of the Change in Control price of the Shares
covered by the Option or SAR that is so cancelled over the purchase or grant
price of such Shares under the Award.

(ii) Restricted Stock, Restricted Stock Units and Deferred Stock Rights (that
are not Performance Awards) that are not then vested shall vest.

(iii) All Performance Awards and Annual and Long-Term Incentive Awards that are
earned but not yet paid shall be paid upon the Change in Control, and all
Performance Awards and Annual and Long-Term Incentive Awards for which the
performance period has not expired shall be cancelled in exchange for a cash
payment to be made within thirty (30) days after the Change in Control equal to
the product of (1) the target value payable to the Participant under his Award
and (2) a fraction, the numerator of which is the number of days after the first
day of the performance period on which the Change in Control occurs and the
denominator of which is the number of days in the performance period.

(iv) All Dividend Equivalent Units that are not vested shall vest and be paid in
cash, and all other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.

Notwithstanding anything to the contrary in the foregoing, the Participant has a
deferral election in effect with respect to any amount payable under this
Section 17(b), such amount shall be deferred pursuant to such election and shall
not be paid in a lump sum as provided herein; provided that, with respect to
amounts payable to a Participant (or the Participant’s beneficiary or estate)
who is entitled to a payment hereunder because the Participant’s employment
terminated as a result of death or Disability, or payable to a Participant who
has met the requirements for Retirement (without regard to whether the
Participant has terminated employment), no payment shall be made unless the
Change in Control also constitutes a change of control within the meaning of
Code Section 409A.

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change in Control price. The
Administrator shall determine the per share Change in Control price paid or
deemed paid in the Change in Control transaction.

(c) Application of Limits on Payments. Except as otherwise expressly provided in
any agreement between a Participant and the Company or an Affiliate, if the
receipt of any payment by a Participant under the circumstances described above
would result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the amount of such payment shall
be reduced to the extent required to prevent the imposition of such excise tax.



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Administrator determines appropriate, including, without
limitation, provisions for:

(i) the payment of the purchase price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, or by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;

(ii) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Administrator determines,
including, by way of example, the form and manner of the deferral election, the
treatment of dividends paid on the Shares during the deferral period or a means
for providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

(iii) restrictions on resale or other disposition of Shares; and

(iv) compliance with federal or state securities laws and stock exchange
requirements.

(b) Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate. Unless determined otherwise by the Administrator, for
purposes of the Plan and all Awards, the following rules shall apply:

(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment; and

(ii) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d) Offset. The Company shall have the right to offset, from any amount payable
or stock deliverable hereunder, any amount that the Participant owes to the
Company or any Affiliate without the consent of the Participant or any
individual with a right to the Participant’s Award.

(e) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors. Income recognized
by a Participant pursuant to an Award shall not



--------------------------------------------------------------------------------

be included in the determination of benefits under any employee pension benefit
plan (as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended) or group insurance or other benefit plans
applicable to the Participant which are maintained by the Company or any
Affiliate, except as may be provided under the terms of such plans or determined
by resolution of the Board.

(f) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchange.

(g) Restrictive Legends; Representations. All Shares delivered (whether in
certificated or book entry form) pursuant to any Award or the exercise thereof
shall bear such legends or be subject to such stop transfer orders as the
Administrator may deem advisable under the Plan or under applicable laws, rules
or regulations or the requirements of any national securities exchange. The
Administrator may require each Participant or other Person who acquires Shares
under the Plan by means of an Award to represent to the Company in writing that
such Participant or other Person is acquiring the Shares without a view to the
distribution thereof.

(h) Governing Law. This Plan, and all Awards hereunder, and all determinations
made and actions taken pursuant to this Plan, shall be governed by the internal
laws of the State of Connecticut (without reference to conflict of law
principles thereof) and construed in accordance therewith, to the extent not
otherwise governed by the laws of the United States or as otherwise provided
hereinafter. Notwithstanding anything to the contrary herein, if any individual
(other than the Company) brings a claim involving the Company or an Affiliate,
regardless of the basis of the claim (including but not limited to claims
relating to wrongful discharge, Title VII discrimination, the Participant’s
employment or service with the Company or its Affiliates or the termination
thereof, benefits under this Plan or other matters), such claim shall be settled
by final binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) and the following provisions, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(i) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:

Office of General Counsel

People’s United Financial, Inc.

850 Main Street, 16th Floor

Bridgeport, CT 06604

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.



--------------------------------------------------------------------------------

(ii) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the claimant must initiate and participate in any complaint
resolution procedure identified in the personnel policies of the Company or an
Affiliate, as applicable. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
complaint resolution procedure of the Company or an Affiliate, as applicable,
has been completed.

(iii) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under the award or policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.

(iv) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.

(v) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.

(vi) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

(i) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(j) Severability. If any provision of this Plan or any Award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.

- - - o o o 0 0 0 o o o - - -